      Case 2:21-cv-00315-JRG Document 1 Filed 08/20/21 Page 1 of 2 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ENOVSYS LLC,
                 Plaintiff,
vs.
VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE                   CIVIL ACTION NO.: 2:21-cv-315
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON                            JURY TRIAL DEMANDED
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL, LLC, AND VERIZON
SERVICES CORP.


                 Defendants.




              ENOVSYS LLC’S MOTION FOR LEAVE TO FILE UNDER SEAL
         Pursuant to Federal Rule of Civil Procedure 26, Plaintiff Enovsys LLC respectfully

moves for entry of an Order authorizing Plaintiff to file under seal exhibits G and H in support

of the Complaint, filed contemporaneously herewith. In support of this Motion, Plaintiff states

as follows:

      1. Public disclosure of the confidential exhibits will violate Plaintiff’ and Defendants’

established privacy interests because the exhibits embody private communications between

Plaintiff and Defendants including proprietary and personal information of the Plaintiff. It is

not anticipated that Defendant will oppose this motion, as they were recipients of the

communications
   Case 2:21-cv-00315-JRG Document 1 Filed 08/20/21 Page 2 of 2 PageID #: 2




   2. Plaintiff will comply with all applicable local rules and procedures regarding filing

under seal through the Court’s CM/ECF system, including the requirement to file a redacted

version within two days of filing the sealed documents.

   WHEREFORE, Plaintiffs respectfully request entry of the attached order permitting the

filing under seal of exhibits 7 and 8 to their Complaint.



                                              Respectfully Submitted,


Dated: August 20, 2021                        ZHEN LAW FIRM
                                              By: /s/ Chris J. Zhen                   _
                                              Chris J. Zhen (CA BAR# 275575)
                                              ZHEN LAW FIRM
                                              5670 Wilshire Blvd #1800
                                              Los Angeles, CA 90036
                                              Telephone: (213) 935-0715
                                              chris.zhen@zhenlawfirm.com

                                              Attorneys for Plaintiff Enovsys LLC
